


ALEXANDER & BALDWIN, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-EMPLOYEE BOARD MEMBER—DEFERRAL ELECTION


RECITALS


A.           The Corporation has implemented an automatic award program under
the Plan pursuant to which eligible non-employee members of the Board will
automatically receive special awards of restricted stock units at periodic
intervals over their period of Board service in order to provide such
individuals with a meaningful incentive to continue to serve as members of the
Board.
 
B.           Participant is an eligible non-employee Board member, and this
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the automatic award of restricted stock units under
the Plan.
 
C.           All capitalized terms in this Agreement shall have the meaning
assigned to    them in the attached Appendix A.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1. Grant of Restricted Stock Units.  The Corporation hereby awards to
Participant, as of the Award Date, an award (the “Award”) of restricted stock
units under the Plan.  Each restricted stock unit represents the right to
receive one share of Common Stock on the vesting date of that unit.  The number
of shares of Common Stock subject to the awarded restricted stock units, the
applicable vesting schedule for the restricted stock units and the underlying
shares, the dates on which those vested shares shall be issued to Participant
and the remaining terms and conditions governing the Award shall be as set forth
in this Agreement.
 
AWARD SUMMARY
 
Participant
   
Award Date:
 
________________, 20___
Number of Shares Subject to Award:
 
 
 
__________ shares of Common Stock (the “Shares”)
 
Vesting Schedule:
 
Participant shall vest with respect to the Shares in a series of three (3)
successive equal annual installments upon his or her completion of each year of
Board service over the three (3)-year period measured from the Award Date.  The
Shares may vest in whole or in part on an accelerated basis in accordance with
the provisions of Paragraphs 3 and 5 of this Agreement.  In no event shall any
Shares vest after the date of Participant’s termination of Board service.
 
Issuance Schedule
 
The Shares in which the Participant vests pursuant to the foregoing Vesting
Schedule or the vesting acceleration provisions of Paragraph 3 or Paragraph 5 of
this Agreement shall be issued in accordance with the Participant’s Deferral
Election.

 
2. Limited Transferability.  Prior to the actual issuance of the Shares that
vest hereunder, Participant may not transfer any interest in the restricted
stock units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares. However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death may
be transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award, and in such event, the Shares shall be issued to the applicable
transferee(s) in accordance with the distribution date or event and method of
distribution specified by Participant in his or her Deferral
Election.  Participant may also direct the Corporation to issue the stock
certificates for any Shares which in fact vest and become issuable hereunder to
Participant during his or her lifetime to one or more designated Family Members
or a trust established for Participant and/or his or her Family Members.
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.
 
3. Cessation of Service.  The restricted stock units subject to this Award shall
immediately vest in full upon Participant’s cessation of Board service by reason
of death, Permanent Disability or Retirement. Should Participant cease Board
service for any other reason prior to vesting in one or more Shares subject to
this Award, then the Award will be immediately cancelled with respect to those
unvested Shares, and the number of restricted stock units will be reduced
accordingly.  Participant shall thereupon cease to have any right or entitlement
to receive any Shares under those cancelled units.
 
4. Stockholder Rights and Dividend Equivalents
 
                           (a) Participant shall not have any stockholder
rights, including voting, dividend or liquidation rights, with respect to the
Shares subject to the Award until Participant becomes the record holder of those
Shares following their actual issuance.
         
                                     (b) Notwithstanding the foregoing, should
any dividend or other distribution payable other than in shares of Common Stock,
whether regular or extraordinary, be declared and paid on the outstanding Common
Stock while one or more Shares remain subject to this Award (i.e., those Shares
are not otherwise issued and outstanding for purposes of entitlement to the
dividend or distribution), then a special book account shall be established for
Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on those Shares had they
been issued and outstanding and entitled to that dividend or distribution. As
the Shares vest hereunder, the phantom dividend equivalents credited to those
Shares in the book account shall concurrently vest, and those vested dividend
equivalents shall be distributed to Participant (in cash or such other form as
the Plan Administrator may deem appropriate in its sole discretion) at the same
time the vested Shares to which those phantom dividend equivalents relate are
issued in accordance with the Participant’s Deferral Election for this Award.
Should the Deferral Election provide for an installment distribution of the
Shares, then any additional amounts that are, pursuant to the phantom dividend
equivalents with respect to the undistributed portion of the Shares, credited to
the Participant’s special book account hereunder during the installment
distribution period shall also be deferred and shall not be paid until the
deferred Shares to which those additional amounts pertain are issued in
satisfaction of the elected installment distribution.  In no event shall such
phantom dividend equivalents vest or become distributable unless the Shares to
which they relate vest in accordance with the terms of this Agreement.
 
5. Special Vesting Acceleration.  The restricted stock units subject to this
Award shall immediately vest in full upon Participant’s continuation in Board
service until the effective date of any Change in Control transaction, and the
Shares underlying those vested units shall be issued in accordance with
Participant’s Deferral Election. Alternatively, the Participant’s right to the
Shares may, pursuant to the terms of the Change in Control transaction, be
converted into the right to receive the same consideration per share of Common
Stock payable to the other shareholders of the Corporation in consummation of
the Change in Control.  In such event, the consideration for the Shares shall be
distributed to Participant in accordance with the distribution provisions of his
or her Deferral Election.
 
6. Adjustment in Shares.  Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change and thereby prevent a dilution or
enlargement of benefits hereunder.  In making such equitable adjustments, the
Plan Administrator shall take into account any amounts to be credited to
Participant’s book account under Paragraph 4(b) in connection with the
transaction, and the determination of the Plan Administrator shall be final,
binding and conclusive.
 
7. Issuance of Shares of Common Stock.
 
                                    (a) Except as otherwise provided in
Paragraph 5, on the applicable issuance date designated in the Deferral Election
for the Shares which vest in accordance with the terms of this Agreement, the
Corporation shall issue to or on behalf of Participant a certificate (which may
be in electronic form) for the vested shares of Common Stock to be issued on
that date and shall concurrently distribute to Participant the phantom dividend
equivalents accumulated with respect to those particular vested Shares.
 
                                    (b) Except as otherwise provided in
Paragraph 5, the settlement of all restricted stock units which vest under this
Award shall be made solely in shares of Common Stock.  In no event, however,
shall any fractional shares be issued.  Accordingly, the total number of shares
of Common Stock to be issued at the time the Award vests shall, to the extent
necessary, be rounded down to the next whole share in order to avoid the
issuance of a fractional share.
 
8. Compliance with Laws and Regulations.
 
                                     (a) The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange  on which the Common Stock may
be listed for trading at the time of such issuance.
 
                                     (b) The inability of the Corporation to
obtain approval from any regulatory body having authority deemed by the
Corporation to be necessary to the lawful issuance of any Common Stock hereby
shall relieve the Corporation of any liability with respect to the non-issuance
of the Common Stock as to which such approval shall not have been obtained.  The
Corporation, however, shall use its best efforts to obtain all such approvals.
 
9. Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
 
10. Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement,
unless Participant notifies the Corporation of a change in address in
writing.  All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
 
11. Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.
 
12. Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without resort to
that State’s conflict-of-laws rules.
 
13. No Impairment of Rights.  This Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.  In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the right of the Corporation or its
shareholders to remove Participant from the Board at any time in accordance with
the provisions of applicable law.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
 

 
ALEXANDER & BALDWIN, INC.
           
By:
     
Title:
     
Address:
                     
PARTICIPANT
           
Signature:
     
Address:
           




 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
DEFINITIONS
 
A. Agreement shall mean this Restricted Stock Unit Award Agreement.
 
B. Automatic Grant Program shall mean the automatic grant program for
non-employee Board members in effect under Article Five of the Plan.
 
C. Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.
 
D. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
 
E. Board shall mean the Corporation’s Board of Directors.
 
F. Change in Control shall mean a change of ownership or control of the
Corporation effected through any of the following transactions:
 
(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,
 
(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,
 
(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) thirty-five percent
(35%) or more of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of
Board members) outstanding immediately after the consummation of such
transaction or series of related transactions, whether such transaction involves
a direct issuance from the Corporation or the acquisition of outstanding
securities held by one or more of the Corporation’s existing stockholders, or
 
(iv) a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
 
G. Code shall mean the Internal Revenue Code of 1986, as amended.
 
H. Common Stock shall mean shares of the Corporation’s common stock.
 
I. Corporation shall mean Alexander & Baldwin, Inc., a Hawaii corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Alexander & Baldwin, Inc. which shall by appropriate action adopt the
Plan.
 
J. Deferral Election shall mean the election made by Participant, prior to the
start of the calendar year in which this Award is made, in which Participant has
designated a deferred commencement date or event for the issuance of the Shares
in which he or she vests under this Award and the method of issuance (lump sum
or installment) for those vested and deferred Shares and the phantom dividend
equivalents pertaining to those Shares.
 
K. Family Members shall mean, with respect to the Participant, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.
 
L. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.
 
M. Participant shall mean the non-employee Board member to whom the Award is
made pursuant to the Automatic Grant Program.
 
N. Permanent Disability shall mean the inability of Participant to perform his
or her usual duties as a Board member by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.
 
O. Plan shall mean the Corporation’s 2007 Incentive Compensation Plan.
 
P. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
 
Q. Retirement shall mean the cessation of Board service by reason of retirement
at or after the attainment of age seventy-two (72).
 

 
 

--------------------------------------------------------------------------------

 
